Citation Nr: 1546122	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-01 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a tail bone disability.  

3.  Entitlement to service connection for right heel/foot disability.

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for a right shoulder disability.  

6.  Entitlement to service connection for a sleep/breathing disability. 

7.  Entitlement to an initial evaluation higher than 10 percent for eczema dermatitis prior to November 26, 2012.

8.  Entitlement to an initial evaluation higher than 30 percent for eczema dermatitis since November 26, 2012.


REPRESENTATION

Appellant represented by:	David Russotto, Attorney at Law 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1988 to July 2002.  He had additional service in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In January 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  Transcripts of that hearing, as well as an earlier RO hearing  are associated with the claims file.

The issue of entitlement to an initial evaluation higher than 30 percent for eczema dermatitis since November 26, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Musculoligamentous strain of the lumbar spine is as likely as not attributable to service.  

2.  Status post injury to the sacrum is as likely as not attributable to service.  

3.  Status post right heel contusion is as likely as not attributable to service.  

4.  Patellofemoral syndrome of the left knee is as likely as not attributable to service.  

5.  Impingement syndrome with degenerative joint disease of the acromioclavicular joint, right shoulder is as likely as not attributable to service.  

6.  Upper airway resistance syndrome is as likely as not attributable to service.  

7.  Prior to November 26, 2012, eczema dermatitis was not manifested by dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, and it did not require systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor musculoligamentous strain of the lumbar spine is due to service.  38 U.S.C.A. §§ 1110, 5103 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor status post injury to the sacrum is due to service.  38 U.S.C.A. §§ 1110, 5103 5103A, 5107(b); 38 C.F.R. § 3.303.

3.  With resolution of reasonable doubt in the Veteran's favor status post right heel contusion is due to service.  38 U.S.C.A. §§ 1110, 5103 5103A, 5107(b); 38 C.F.R. § 3.303.  

4.  With resolution of reasonable doubt in the Veteran's favor patellofemoral syndrome of the left knee is due to service.  38 U.S.C.A. §§ 1110, 5103 5103A, 5107(b); 38 C.F.R. § 3.303.  

5.  With resolution of reasonable doubt in the Veteran's favor impingement syndrome with degenerative joint disease of the acromioclavicular joint, right shoulder is due to service.  38 U.S.C.A. §§ 1110, 5103 5103A, 5107(b); 38 C.F.R. § 3.303.  

6.  With resolution of reasonable doubt in the Veteran's favor upper airway resistance syndrome is due to service.  38 U.S.C.A. §§ 1110, 5103 5103A, 5107(b); 38 C.F.R. § 3.303.  

7.  The criteria for an initial rating higher than 10 percent for eczema dermatitis prior to November 26, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2012, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a lumbar spine disability, a tail bone disability, right heel/foot disability, a left knee disability, a right shoulder disability and a sleep/breathing disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

During his August 2011 separation examination, the Veteran reported that he suffered from sleep problems and injury or illnesses to his back, tailbone, right shoulder, left knee and right heel/ankle that he had while in service but did not seek treatment for during service. 

During the March 2012 VA examination, the Veteran reported falling on ice in 1995 and landing directly on his tailbone.  He reported that he continues to have pain over the tailbone ever since this incident.  Examination disclosed a diagnosis of musculoligamentous strain of the lumbar spine with an onset of the mid 1990s and status post traumatic injury to the sacrum with an onset of 1995.  The VA examination revealed a diagnosis of status post right heel contusion with an onset of 1995.  The Veteran reported jumping down off of a wall in 1995 and injuring his right heel.  He stated that he developed pain, bruising and swelling over the right heel and that the symptoms resolved.  He reported, however, chronic right heel pain with prolonged standing/walking and with exercise.  

Left knee patellofemoral syndrome was also diagnosed during the March 2012 VA examination.  The Veteran reported an onset of left knee pain during fitness testing in the mid-1990s.  He denied any trauma or injury but recalled the pain began while running and has continued since that time.  A diagnosis of impingement syndrome with degenerative joint disease of the AC joint of the right shoulder was also rendered.  The Veteran reported injuring his right shoulder in 1999 while playing intramural football when he collided with another player.  He stated that he had pain with movement above the shoulder level and stiffness in the right shoulder ever since.  X rays revealed there was normal glenohumeral joint alignment but an old right distal clavicular injury.  The VA examination further disclosed a diagnosis of upper airways resistance syndrome.  The Veteran described sleep difficulties dating back over five years.  He reported difficulty falling asleep, as well as, restless sleep.  

In July 2012, the Veteran's wife stated that he has had left knee pain since about 1994.  She recalled that he injured his knee while on an overseas deployment during a conditioning run.  She recalled that in the early winter of 1995 he slipped on ice and landed on his tailbone area and in the winter of 1995/1996 the Veteran injured his foot while on TDY.  She also claimed that in the winter of 1999 the Veteran hurt his shoulder during an intramural sport activity and that around 2005 he started having breathing irregularities and sleep problems.  She claims all the conditions have continued since the Veteran separated from service.   

In December 2014, private examiner, Dr. C found that the Veteran's sleep disorder from moderate upper airway resistance syndrome was present before he retired from service.  

After weighing the evidence, the Board finds in favor of the Veteran's claims.  To that end, the Veteran has been diagnosed with musculoligamentous strain of the lumbar spine, status post injury to the sacrum, status post right heel contusion, patellofemoral syndrome of the left knee, right shoulder impingement syndrome with degenerative joint disease of the acromioclavicular joint and upper airway resistance syndrome.  Credible evidence has been provided establishing a nexus between the current diagnoses and service.  The Veteran has presented lay evidence of in service back, tailbone, right shoulder, left knee, heel/foot and sleep problems.  He is competent to report such problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has also presented credible statements to include testimony that his problems manifested in service and has continued since that time.  He explained that he did not frequent sick call as repeated trips could interfere with his keeping his flight status, which was important to him.

The Board notes that the Veteran has reported 24 years of service and that his disabilities were diagnosed less than a year after separation.  His statements in conjunction with the lay statements from his wife, the August 2011 separation examination, the March 2012 VA examination findings, post service treatment records and opinion from Dr. C are persuasive.  As such, although his disabilities were not formally diagnosed in service, the evidence supports the claim.  Accordingly, resolving reasonable doubt in his favor, service connection for musculoligamentous strain of the lumbar spine, status post injury to the sacrum, status post right heel contusion, patellofemoral syndrome of the left knee, impingement syndrome with degenerative joint disease of the acromioclavicular joint of the right shoulder and upper airway resistance syndrome is granted.  

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran appeals the denial of an initial rating higher than 10 percent for eczema dermatitis prior to November 26, 2012.  He is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Diagnostic Code 7806 directs that, for dermatitis or eczema, when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a 0 percent rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids / other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  Diagnostic Code 7806 also directs that dermatitis or eczema should be rated as disfigurement of the head, face, or neck (Code 7800) or scars (Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

During the March 2012 VA examination, the Veteran reported a recurrent rash affecting the trunk, right thigh and bilateral inner forearms since the early 1990s.  He stated he had been told that the rash is eczema and/or contact dermatitis in the past.  He reported being treated with topical steroid creams and oral steroid
tapers in the past with some relief of immediate symptoms but the rash always returned.  He described the rash as red, raised bumps amid dry patches of skin. 
Examination revealed dermatitis covering the total body area from 5 percent to less than 20 percent.  No area was exposed.  It was noted that the skin disability had not been treated with oral or topical medications in the past 12 months and that there were no systemic manifestations due to any skin diseases.

As shown above, at most, dermatitis covering the total body area from 5 percent to less than 20 percent is shown during this period of time.  The Board also notes that the skin disability was not treated with oral or topical medications and there were no systemic manifestations due to any skin diseases during this time.  Accordingly, the criteria for a rating higher than 10 percent under Diagnostic Code 7806 are not met.  
The Board also notes the treatment records to include the March 2012 VA examination do not disclose scarring to warrant consideration of Diagnostic Codes 7801, 7802, 7803, 7804, and 7805.  

The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The effects of his disability, including bumps and dry patches, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to service connection for musculoligamentous strain of the lumbar spine is granted. 

Entitlement to service connection for status post injury to the sacrum is granted.  

Entitlement to service connection for status post right heel contusion is granted.  

Entitlement to service connection patellofemoral syndrome of the left knee is granted.  

Entitlement to service connection for impingement syndrome with degenerative joint disease of the acromioclavicular joint, right shoulder is granted.  

Entitlement to service connection for upper airway resistance syndrome is granted.  

Entitlement to an initial evaluation higher than 10 percent for eczema dermatitis prior to November 26, 2012 is denied.  


REMAND

The Veteran appeals the denial of an initial evaluation higher than 30 percent for eczema dermatitis since November 26, 2012.  The Veteran submitted a November 26, 2012 assessment from a private examiner to show that his disability had increased in severity.  Based on the private assessment, a VA opinion was ordered.  After review of the c-file to include the private assessment, the December 2012 VA examiner found that the exposed area concerning the Veteran's rash (which affects the neck) is greater than 5 percent but less than 20 percent (1/2 of neck).  He found that the entire body surface area affected, based on the diagram submitted, appears to be greater than 20 percent but less than 40 percent.

The Board notes that in the January 2014 VA Form 9 Substantive Appeal the Veteran indicated that his skin disability was more severe than shown in the pictures provided to the December 2012 VA examiner.  The Veteran was afforded another VA examination in February 2014.  Examination at that time disclosed the entire body surface area affected was greater than 20 percent but less than 40 percent with no exposed areas.  

During his August 2015 hearing, however, the Veteran claims that he was having a "good day" during the VA examination.  He asserts that when his skin disability has a flare up it exceeds 20 to 40 percent of his body and that instead of patches his entire body with the exception of his hands and face is affected.  

The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, to adequately assess the severity of the Veteran's skin disability, the Board finds the Veteran should be afforded a VA examination during a period when his condition is "active."  The Board acknowledges the difficulties in attempting to schedule a compensation examination during a period when the Veteran's skin condition is "active."  The RO should therefore attempt to schedule an examination in consultation with the Veteran as to when his skin disorder is active.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of his eczema dermatitis.  The examination preferably should be conducted during a period when the Veteran's skin condition is "active."  In accordance with the latest worksheets for rating eczema dermatitis, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his eczema dermatitis.  The examiner is also to be provided access to a copy of this remand, VBMS and Virtual VA.  All indicated studies should be conducted and all findings reported in detail.  A complete rationale for any opinions expressed must be provided.

2. After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examining examiner documented their consideration of VBMS and Virtual VA.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  Thereafter, the AOJ should readjudicate the claim.  If the claim remains denied, the AOJ must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


